Citation Nr: 0949000	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  97-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to accrued benefits in excess of $4,379.69 for 
reimbursement of expenses of the Veteran's last illness and 
burial, to include the remainder of an accrued benefits 
payment of $83,039 awarded to the Veteran after the date of 
his death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant, two siblings, former spouse of deceased Veteran 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1953, 
and from March 1954 to January 1961.  The appellant is the 
Veteran's daughter, who has been substituted for a deceased 
sibling (former appellant) who was the executor of the 
Veteran's estate.
 
This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 1995 decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In a November 1998 Board decision, the 
appeal was denied.  Thereafter, the Board's decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court" or CAVC).  By a March 2001 
Order, the Court vacated the Board's November 1998 decision 
and remanded the appeal to the Board.  

The Board again denied the claim, by a decision issued in 
March 2002.  Thereafter, the claim was again appealed to the 
Court.  The Court vacated and remanded the claim by an Order 
issued in December 2003, with Judgment being issued in 
January 2004.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued a February 2008 an 
Order affirming the CAVC's December 2003 Order.  In August 
2008, the Board again Remanded the appeal.    

A Travel Board hearing regarding this appeal was conducted in 
July 1997.  However, the Veterans Law Judge who conducted 
that hearing is no longer employed by the Board, and the 
individual then representing the Veteran's estate requested 
another Travel Board hearing in August 2008.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

When the claim was Remanded in August 2008, the executor of 
the Veteran's estate, a son of the Veteran and a sibling of 
the current appellant, was the former appellant in this 
matter before VA.  The individual who was the appellant 
before VA requested a Travel Board hearing.  The former 
appellant requested a Travel Board hearing.  Notice was sent 
to the former appellant in June 2009 that the requested 
Travel Board hearing was scheduled in July 2009.  
Unfortunately, the former appellant, to whom the June 2009 
notice was issued, died in February 2009.  However, VA was 
not notified of the former appellant's death until later June 
2009, and the former appellant remained the appellant of 
record with VA until late June 2009.  

In late June 2009, the private attorney who had represented 
the former appellant before VA requested in writing that VA 
substitute the Veteran's daughter (current appellant) as the 
appellant before VA.  The attorney provided an appointment of 
representative signed by the Veteran's daughter, and it 
appears that the RO accepted the Veteran's daughter as the 
current appellant in this matter.  The Veteran's daughter is 
therefore listed as the current appellant on the title page 
of this decision.  However, there is no evidence of record 
which establishes that the current appellant has been made 
the current executor of the Veteran's estate.

There is no record that the Veteran's daughter, now the 
appellant in this matter, was notified of the scheduled July 
2009 Travel Board hearing.  Although the record establishes 
that the private attorney who represents the current 
appellant was notified of the hearing as the representative 
of the former appellant, there is no record that the attorney 
provided this information to the current appellant.  

The attorney who requested that the Veteran's daughter be 
substituted for her deceased brother as appellant before VA 
did not indicate whether the Veteran's daughter wished to 
appear before a Travel Board hearing or wished to withdraw 
the hearing request.  The record establishes that the Travel 
Board hearing was not conducted.  The matter must be 
clarified so that the substituted, current appellant must be 
afforded her right to a hearing before the Board before 
appellate review can be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The appellant listed on the title 
page of this Remand should be asked to 
provide records which establish that she 
is recognized as a representative of the 
Veteran's estate, such as by legal 
designation as an executor of the 
Veteran's estate.  

2.  The RO should advise the current 
appellant and/or the appropriate 
representative(s) of the Veteran's estate 
that the prior appellant requested a 
Travel Board hearing.  The current 
appellant/representative(s) of the 
Veteran's estate should be afforded an 
opportunity to clarify in writing whether 
she/they wish (es) to request that the 
Travel Board hearing be rescheduled or to 
withdraw the request for a hearing.  

3.  If rescheduling of the Travel Board 
hearing is requested, the current 
appellant/representative of the Veteran's 
estate, and each appropriate 
representative, should be notified of the 
date, time and place of the hearing.  
Written notice issued to the appellant 
about the hearing should be documented in 
the claims file.  After the hearing is 
conducted, or if the appellant(s) 
withdraw(s) the hearing request or 
fail(s) to report for the hearing, then 
in accordance with appellate procedures, 
the claims files should be returned to 
the Board for appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the appellant 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


